




Exhibit 10.1
AMENDMENT NUMBER ONE TO EMPLOYMENT AGREEMENT
This Amendment Number One to Employment Agreement (the “Amendment”) is made and
entered into as of September 8, 2011 by and between Piedmont Office Realty
Trust, Inc. (“Piedmont”) and Donald A. Miller (“Executive”).


WHEREAS, Piedmont and Executive entered into an Employment Agreement dated as of
February 2, 2007 (the “Employment Agreement”) pursuant to which Piedmont employs
Executive;


WHEREAS, Piedmont and Executive desire to amend the Employment Agreement to
modify Executive's maximum cash bonus percentage to 200%, beginning for fiscal
year 2012;


NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein, Piedmont and Executive hereby amend the Employment
Agreement to read as follows, effective as of January 1, 2012:


§ 1


By amending the second sentence of § 3.2, Bonus, to read as follows:


“During the Term, in addition to the Base Salary, for each fiscal year (after
fiscal year 2007) of the Company ending during the Term, the Executive shall be
eligible to earn an annual target cash bonus of 50% (after meeting threshold
performance criteria), 100% (after meeting target performance criteria) and up
to 200% (after meeting maximum performance criteria) of the Executive's Base
Salary (the “Target Bonus Amount”) payable during such fiscal year based upon
criteria to be reasonably established not later than the first thirty (30) days
of that fiscal year by the Compensation Committee in consultation with Executive
(the “Annual Bonus”), which bonus shall be pursuant to the OIP.”


[Signatures Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Piedmont and Executive have executed this Amendment Number
One this 8th day of September, 2011.


                            
                                
PIEDMONT OFFICE REALTY TRUST, INC.
 
 
By:
/s/ Donald S. Moss
Name:
Donald S. Moss
Title:
Chairman, Compensation Committee
 
 
EXECUTIVE
 
 
By:
/s/ Donald A. Miller, CFA
Name:
Donald A. Miller, CFA
Title:
President and Chief Executive Officer





